Title: John M. Perry to Thomas Jefferson, 10 April 1819
From: Perry, John M.
To: Jefferson, Thomas


          
            Dr Sir
            Charlottesville april 10th 1819
          
          Capt Garrett informs me that I Can only get $2000 on account of the property Sold to the university. I have made arangements to use $3000—which I am Concious is less than the one half——Mr Dinsmore Can satisfy you  as to this fact. I have made purchases under these Impressions—will you be pleased therefore to let me have at this time as much of that money as—the 3000$
          
            your obt humble Servt
            John M Perry
          
        